

THORIUM POWER, LTD


SECOND AMENDED AND RESTATED 2006 STOCK PLAN


NOTICE OF GRANT



Name:  
Seth Grae
 
Address:
1249 Beverly Road
         
McLean, VA 22101
 



You have been granted the number of shares (the “Restricted Shares”) of
restricted common stock of the Corporation (“Restricted Stock”) specified below
subject to the terms and conditions of the attached Restricted Stock Grant
Agreement and the Company’s the Second Amended and Restated 2006 Stock Plan.


Date of Grant:
 
July 14, 2009
         
Vesting Commencement Date:
 
July 14, 2009
         
Purchase Price per share of
     
Restricted Stock:
  $0            
Total Number of shares of
       
Restricted Stock Granted:
   1,009,868            
Total Purchase Price:
  $0  



Vesting Schedule:


The shares of Restricted Stock shall vest and no longer be subject to forfeiture
in accordance with the following schedule:


The Restricted Stock shall vest with respect to 1/3 of the total number of
shares on the first anniversary of the Vesting Commencement Date, and shall
thereafter vest with respect to 1/3 the total number of shares on each of the
second and third anniversaries of the Vesting Commencement Date.

 
 

--------------------------------------------------------------------------------

 


THORIUM POWER, LTD


SECOND AMENDED AND RESTATED 2006 STOCK PLAN


RESTRICTED STOCK GRANT AGREEMENT
 
This RESTRICTED STOCK GRANT AGREEMENT (“Agreement”), dated as of the date
specified in the Notice of Grant (which is expressly incorporated herein and
made a part hereof, the “Notice of Grant”), is made by and between THORIUM
POWER, LTD., a Nevada corporation (the “Corporation”), and SETH GRAE (the
“Grantee,” which term as used herein shall be deemed to include any successor to
the Grantee by will or by the laws of descent and distribution, unless the
context shall otherwise require).
 
BACKGROUND
 
Pursuant to the Corporation’s Second Amended and Restated 2006 Stock Plan (the
“Plan”), the Corporation, acting through the Committee of the Board of Directors
(if a committee has been formed to administer the Plan) or its entire Board of
Directors (if no such committee has been formed) responsible for administering
the Plan (in either case, referred to herein as the “Committee”), approved the
issuance to the Grantee, effective as of the date set forth above, of an award
of the number of shares of Restricted Stock as is set forth in the attached
Notice of Grant (which is expressly incorporated herein and made a part hereof,
the “Notice of Grant”), upon the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the mutual premises and undertakings
hereinafter set forth, the parties hereto agree as follows:
 
1.           Grant of Restricted Stock.  The Corporation hereby grants to
Grantee, and Grantee hereby accepts the number of shares of Restricted Stock set
forth in the Notice of Grant.
 
2.           Stockholder Rights.  Until such time as all or any part of the
Restricted Stock is forfeited to the Corporation under this Agreement, if ever,
Grantee (or any successor in interest) shall have the rights of a stockholder
(including voting rights) with respect to the Restricted Stock that has been
issued, including the Restricted Stock that has been issued, but not yet vested,
subject, however, to the transfer restrictions of Section 3.
 
3.           Vesting of Restricted Stock.
 
(a)           The shares of Restricted Stock shall be restricted and subject to
forfeiture pursuant to Section 4 until vested pursuant to this Section 3 or
Section 6(b).  The shares of Restricted Stock shall vest, and no longer be
subject to forfeiture, (such shares of Restricted Stock becoming “Vested
Shares”) in accordance with the vesting schedule set forth in the Notice of
Grant.  All shares of Restricted Stock which have not become Vested Shares are
hereinafter sometimes referred to as “Nonvested Shares.”
 
(b)           The Grantee acknowledges that the vesting of the foregoing shares
of Restricted Stock may create significant income tax liability to the Grantee
and has reviewed and understands Section 8 of this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
(c)           Nonvested Shares may not be sold, transferred, assigned, pledged,
or otherwise disposed of, directly or indirectly.
 
4.           Forfeiture of Shares.  Except as provided for accelerated vesting
in the Notice of Grant, at such time as Grantee employment or other relationship
with the Corporation ceases for any reason, including death or disability, then,
in such event, any Nonvested Shares shall be automatically forfeited to the
Corporation unless the Corporation otherwise notifies the Grantee. Upon notice
from the Corporation of such forfeiture, the Grantee shall immediately return to
the Corporation any stock certificate that evidences Nonvested Shares and shall
execute any and all such documents and instruments to allow the Corporation to
reacquire the forfeited shares.
 
5.           Legend.  All stock certificates evidencing the Nonvested Shares
shall be imprinted with a legend substantially as follows:
 
“THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS
AGAINST TRANSFER AND FORFEITURE, AS SET FORTH IN A RESTRICTED STOCK GRANT
AGREEMENT DATED JULY 14, 2009. TRANSFER OF THESE SHARES MAY BE MADE ONLY IN
COMPLIANCE WITH THE PROVISIONS OF SAID AGREEMENT, A COPY OF WHICH IS ON FILE AT
THE PRINCIPAL OFFICE OF THE CORPORATION.”


6.           Recapitalizations, Exchanges, Mergers, Etc.
 
(a)           The provisions of this Agreement shall apply to the full extent
set forth herein with respect to any and all shares of capital stock of the
Corporation or successor of the Corporation which may be issued in respect of,
in exchange for, or in substitution for the Restricted Stock by reason of any
stock dividend, split, reverse split, combination, recapitalization,
reclassification, merger, consolidation or otherwise which does not terminate
this Agreement.  Except as otherwise provided herein, this Agreement is not
intended to confer upon any other person except the parties hereto any rights or
remedies hereunder.  In addition, without limiting the accelerated vesting
provision contained in the Notice of Grant, in the event of a business
combination, sale of all or substantially all of the Corporation’s assets,
recapitalization or similar event, the Board of Directors of the Corporation
shall have the right to make an equitable adjustment to the terms of this
Agreement and to provide for substitute property (including cash or other
securities) in lieu of, or in exchange for, the Restricted Stock granted
hereunder.
 
(b)           Without limiting the accelerated vesting provision contained in
the Notice of Grant, any adjustments made under this Section 6 will be made by
the Board of Directors, whose determination as to what adjustments, if any, will
be made and the extent thereof will be final, binding and conclusive.  No
fractional shares will be issued on account of any such adjustments.

 
2

--------------------------------------------------------------------------------

 

7.           No Employment Contract Created.  The issuance of the shares of
Restricted Stock shall not be construed as granting to Grantee any right with
respect to continuance of employment or any other business relationship by the
Corporation or any of its Subsidiaries.  The right of the Corporation or any of
its Subsidiaries to terminate at will Grantee's employment or terminate a
business relationship with the Grantee at any time (whether by dismissal,
discharge or otherwise), with or without cause, is specifically reserved,
subject to any other written employment or other agreement to which the
Corporation and Grantee may be a party.
 
8.           Section 83(b) Election.  Grantee understands that under Section 83
of the Internal Revenue Code of 1986, as amended (the “Code”), the excess of the
fair market value of the shares of Restricted Stock on the date any forfeiture
restrictions applicable to such shares of Restricted Stock lapse over the
purchase price paid for such shares of Restricted Stock will be reportable as
ordinary income at that time.  Grantee understands, however, that Grantee may
elect to be taxed at the time the shares of Restricted Stock are acquired
hereunder, rather than when and as such shares of Restricted Stock cease to be
subject to such forfeiture restrictions, by filing an election under Section
83(b) of the Code with the Internal Revenue Service within thirty (30) days
after the date of this Agreement. GRANTEE ACKNOWLEDGES THAT IT IS GRANTEE'S SOLE
RESPONSIBILITY, AND NOT THE CORPORATION'S, TO FILE A TIMELY ELECTION UNDER
SECTION 83(b), EVEN IF GRANTEE REQUESTS THE CORPORATION OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON GRANTEE’S BEHALF.
 
9.           Tax Witholding.  The Corporation shall be entitled to withhold from
Grantee’s compensation any amounts necessary to satisfy applicable tax
withholding with respect to the grant and vesting of the shares of Restricted
Stock.
 
10.         Interpretation.  The shares of Restricted Stock are being issued
pursuant to the terms of the Plan, and shall in all respects be interpreted in
accordance therewith.
 
11.         Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and sufficient if (i) personally
delivered or sent by telecopy, (ii) sent by nationally-recognized overnight
courier or (iii) sent by registered or certified mail, postage prepaid, return
receipt requested, addressed as follows:
 
if to the Grantee, to the address (or telecopy number) set forth on the Notice
of Grant; and


if to the Corporation, to its principal executive office as specified in any
report filed by the Corporation with the Securities and Exchange Commission or
to such address as the Corporation may have specified to the Grantee in writing,
Attention: Corporate Secretary;


or to such other address as the party to whom notice is to be given may have
furnished to the other party in writing in accordance herewith.  Any such
communication shall be deemed to have been given (i) when delivered, if
personally delivered, or when telecopied, if telecopied, (ii) on the first
Business Day (as hereinafter defined) after dispatch, if sent by
nationally-recognized overnight courier and (iii) on the third Business Day
following the date on which the piece of mail containing such communication is
posted, if sent by mail.  As used herein, “Business Day” means a day that is not
a Saturday, Sunday or a day on which banking institutions in the city to which
the notice or communication is to be sent are not required to be open.

 
3

--------------------------------------------------------------------------------

 


12.           Specific Performance.  Grantee expressly agrees that the
Corporation will be irreparably damaged if the provisions of this Agreement are
not specifically enforced.  Upon a breach or threatened breach of the terms,
covenants and/or conditions of this Agreement by the Grantee, the Corporation
shall, in addition to all other remedies, be entitled to a temporary or
permanent injunction, without showing any actual damage, and/or decree for
specific performance, in accordance with the provisions hereof and thereof.
 
13.           No Waiver.  No waiver of any breach or condition of this Agreement
shall be deemed to be a waiver of any other or subsequent breach or condition,
whether of like or different nature.
 
14.           Grantee Undertaking.  The Grantee hereby agrees to take whatever
additional actions and execute whatever additional documents the Corporation may
in its reasonable judgment deem necessary or advisable in order to carry out or
effect one or more of the obligations or restrictions imposed on the Grantee
pursuant to the express provisions of this Agreement.
 
15.           Modification of Rights.  The rights of the Grantee are subject to
modification and termination in certain events as provided in the Plan and this
Agreement.
 
16.           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada applicable to contracts made
and to be wholly performed therein, without giving effect to its conflicts of
laws principles.
 
17.           Counterparts; Facsimile Execution.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original,
but all of which together shall constitute one and the same
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding execution and delivery for all purposes.
 
18.           Entire Agreement.  This Agreement (including the Notice of Grant)
and the Plan constitute the entire agreement between the parties with respect to
the subject matter hereof, and supersede all previously written or oral
negotiations, commitments, representations and agreements with respect thereto.
 
19.           Severability.  In the event one or more of the provisions of this
Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.
 
20.           WAIVER OF JURY TRIAL.  THE GRANTEE HEREBY EXPRESSLY, IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.


[signature page follows]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Share Grant
Agreement as of the date first written above.


THORIUM POWER, LTD.
   
By:
/s/ Seth Grae
Name: Seth Grae
Title: President and Chief Executive Officer
   
GRANTEE:
   
/s/ Seth Grae
Name: Seth Grae


 
5

--------------------------------------------------------------------------------

 